Lumpkin, J.
1. Under the evidence contained in the record, there was no error in admitting secondary evidence of the alleged lost deed.
2. Where it is sought to bind one by the acts of another who is alleged to be his agent, the agency can not be proved by testimony of the statements of the alleged agent. But where suit was brought by an administratrix against one in possession of land, to recover a half-interest in it, and the defendant claimed to hold the land as his own, there was no error in admitting evidence of admissions by the defendant that he was acting as the agent of the decedent (his wife) while they lived together on the land.
3. The newly discovered evidence was not of a character to require a new trial.
*396September 18, 1914.
Complaint for land. Before Judge Meadow. Elbert superior court. January 4, 1913.
Worley & Nall and P. P. Proffitt, for plaintiff in error.
C. P. Harris and George G. Grogan, contra.
4. The verdict was supported by the evidence, and there was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.